Order, Supreme Court, New York County (Sherry Klein Heitler, J.), entered September 27, 2002, which denied plaintiff’s motion for summary judgment on its complaint and dismissing all counterclaims, unanimously affirmed, with costs.
The record discloses the existence of questions of fact precluding summary judgment on plaintiff’s claim for funds paid under the Senior Citizen Rent Increase Exemption (SCRIE) program. We note that plaintiff is relying on documents that show the SCRIE funds to be “due to the Sponsor,” and that, in opposing defendant’s counterclaims, plaintiff steadfastly argues that it is not the sponsor.
Defendant has standing to plead its counterclaims, based on allegations that it regularly makes payments to the condominium to cover shortfalls caused by plaintiff’s arrears and has specifically reimbursed the condominium for those arrears, at least in some instances. Based on the record as a whole, including statements by plaintiff and its agents, there is a triable issue of fact as to whether plaintiff, the sponsor and the sponsor’s various other companies have disregarded the corporate form, warranting the equitable remedy of piercing the corporate veil (cf. WorldCom, Inc. v Arya Intl. Communications Corp., 295 AD2d 101 [2002], lv denied 98 NY2d 614 [2002]). Concur— Tom, J.P., Buckley, Rosenberger, Williams and Friedman, JJ.